 In the Matter Of WESTINGHOUSE ELECTRIC CORPORATION,EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL No.38, A. F.OF L., PETITIONERCase No. 8-RC-97.-Decided November 3, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board.The hearing officer'srulings made at the hearingare freefrom prejudicialerror and areherebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithin themeaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.We find that a question affectingcommerce existsconcerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.:''Houston, Reynolds,and Gray.1United Electrical,Radio and Machine Workers of America,Local No 777 (CIO) assertsas a bar to this proceedingits contract executed with the Employer on April 1, 1947, andsupplements thereto, and its certificationof May 27, 1947.The contract was for a termof 1 year witha yearly automatic renewal clause unless notice to terminate is given byeither party at least 30days beforethe yearlyterminal date.Pursuant to an exchangeof letters in January1948, the partiesbegan negotiations concerning substantive changesin the contract,including an extension of the terminaldate.The petitionin the instantcase was filed on February18, 1948.Weare of theopinion thatthe conductof thepartiesin negotiating substantial changes inthe contractforestalled its automatic renewal.Anew contract was finallyexecutedon June 20,1948, embodying substantial substantivechanges and extending the terminal date to April 1,1950.Inasmuch as the certificationyear elapsed on May 27, 1948,prior to the execution of the new contract,we find the cer-tification to be no bar to a present determination of representatives.We also find thatthe new contract having been executed after the filing of the petition,is similarly no bar.80 N. L.R. B., No. 26.121 122DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Petitioner seeks a unit composed of all maintenance elec-tricans employed in the maintenance department at the Employer'sCleveland plant, including helpers and electrician group leaders, 2 butexcluding all office and clerical employees, all other employees, and allsupervisors.The Employer and the Intervenor contend that the pro-posed craft unit is not appropriate on the grounds that a history ofcollective bargaining on a more inclusive plant-wide basis, and thehigh degree of integration in the nature of the industry militateagainst the propriety of severing the proposed unit from the existingplant-wide unit of production and maintenance employees.The proposed craft unit embraces 16 maintenance electricians, em-ployed in the maintenance department of the plant, which is locatedin a section of the plant separate and apart from the production de-partment.The maintenance electricians are primarily engaged in re-pairing and overhauling electrical controls, splicing wire, wiring mo-tors, and bending conduit pipe, which duties require the exercise ofspecial skills and aptitudes of the electrical craft.All maintenance electrians have had considerable electrical expe-rience, and many have had technical schooling and training, which isencouraged by the Employer. They are classified in various gradesaccording to skill, training, and ability.Five are in Class 6, the lowestclass; nine are in Class 8, the next higher class; and two are in Class 9,(group leaders) the highest class.Two years' experience in electricalwork and some schooling are usually necessary to qualify a man fora Class 6 maintenance electrician's job, and an additional 2 years' ex-perience to qualify him for a Class 8 job. They work under the super-vision of a foreman electrician 3They are engaged exclusively inwork relating to electrical repair and maintenance except in cases ofemergency, or where a minor repair job is merely incidental to theirelectrical work.The maintenance electricians constitute a highly skilled craft group,such as the Board has, on numerous occasions, established as separateunits for purposes of collective bargaining.4Under these circum-stances, we believe that the maintenance electricians at the Employer'sCleveland plant may, if they so desire, constitute a separate unit, not-2All the parties agree,and the record indicates, that the two electrician group leadersare not supervisors within the meaning of the Act and should be included in the bargainingunit.3 The record discloses that the maintenance electricians (including group leaders) workunder the supervision of the maintenance foreman, who is also a licensed electrician buthas general maintenance experience.The electrician on the afternoon shift serves as groupleader for all maintenance employees on that shift,and a millwright acts as group leaderfor all maintenance employees on the third shift including the electrician on that shift.4Matter of Consolidated Vultee Aircraft Corp ,75 N. L.R B 1276 ;Matter of GoodrichChemical Company,75 N.L. R. B. 1142;Matter of Waldorf Paper Products Company,76 N. L. R. B. 127;Matter of Lockheed Aircraft Corporation,77 N.L.R. B. 507. WESTINGHOUSE ELECTRIC CORPORATION123withstanding the Board's previous more inclusive unit determinationrespecting them,5 and the history of collective bargaining predicatedthereon 6However, the Board will not make any unit determination until ithas first ascertained the desires of the employees involved.We shalldirect that an election be held among all maintenance electricians em-ployed by the Employer at its Cleveland, Ohio, plant, including help-ers and electrician group leaders, but excluding all office and clericalemployees, all other employees and all supervisors as defined in theAct.If, in this election, the employees select the Petitioner, they willbe taken to have indicated their desire to constitute a separate bar-gaining unit.DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Westinghouse Electric Corpora-tion, Cleveland, Ohio, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, as amended, among the employees in the voting group de-scribed in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by InternationalBrotherhood of Electrical Workers, Local No. 38, A. F. of L., for thepurposes of collective bargaining.5Section 9 (b) (2) of the amended Act provides that the Board shall not "decide thatany craft unit is inappropriate...on the ground that a different unit has been estab-lished by a prior Board determination, unless a majority of the employees in the proposedcraft unit vote against separate representation."SeeMatterofWestinghouse ElectricCorporation,53 N. L.R. B. 1073.6Matter of The American Fork & Hoe Company,72N. L.R. B. 1025; see alsoMatter ofWestinghouse Electric Corporation,75 N. L.R. B. 638.4 Inasmuch as the Intervenor has not compliedwiththe filing requirements of Section 9of the Act,we shall make no provision for its participation in the election.